DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 11/29/2019.  Currently, claims 1-11 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,524,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are fully anticipated by the reference claims.  For example, although claim 1 of the currently examined claim includes additional limitation of a “fluid transmission line” [of a catheter assembly terminating in a tip], one of ordinary skill in the art recognizes a catheter assembly that ends in a tip inherently has a fluid transmission line, which is the body of the catheter.
Claims 1-4 are anticipated by claim 1.
Claims 5-7 are anticipated by claim 2.  The examiner notes by nature of the first arm and second arm grasping around the vas deferens as claimed, they are inherently able to be pressed toward one another and are biased towards one another.
Claims 8-9 are anticipated by claim 3.
Claims 10-11 are anticipated by claim 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the closed-end forceps clamp" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  A closed-end forceps clamp has not been previously defined.  It is unclear from the claim if the closed-end forceps clamp is referring back the “forceps clamp” or is attempting to define another clamp. 
Claims 2-11 are rejected based upon their dependence from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0097961 to Burbank et al. in view of US 5,772,670 to Brosa.
Regarding claim 1, Burbank discloses an apparatus (fig. 4A) apparatus comprising:
a vas deferens clamp (80) configured to clasp around the vas deferens when the [instrument, 14, flexible, malleable shaft for insertion into patient, [0026] is inserted into the vas deferens (the examiner notes the clamp 80 is capable of clasping around the vas deferens when distal tip (20) of instrument 18 is inserted); and
a forceps clamp (12) wherein the closed-end forceps clamp is configured to attach to tissue ([0027] tissue engaging configuration) surrounding the vas deferens in order to hold the apparatus in close proximity to the vas deferens (the examiner notes the device is capable of placement around tissue holding the vas deferens), and wherein forceps clamp, vas deferens clamp and catheter assembly are connected (fig. 4A) such that when the catheter tip inserts into the vas deferens, the vas deferens clamp clasps around the vas deferens and the forceps clamp attaches to the tissue surrounding the vas deferens so that the catheter tip is held in stable position relative to the vas deferens and fluid enters the vas deferens through the catheter tip ([0044-0045] the examiner notes that 82 of 80 are pressure applying elements for applying pressure to tissue [0043]; 12 engages tissues, all while 20 is inserted into tissue.  The device is capable for use with a vas deferens; thus, the device can be configured as claimed based upon the intended use of with the vas deferens).
Burbank does not disclose a catheter assembly having a fluid transmission line terminating in a catheter tip which is configured for insertion into the vas deferens.  Burbank discloses the device is for providing therapeutic or diagnostic placement of instruments (see at least abstract, [0009]).  The sound (20) of shaft is for location tissue.
Brosa discloses forceps for the surgical introduction of a catheter (10), which can be introduced into ducts, channels, or other tubular structures (column 3 lines 14-16) to provide therapeutic treatment.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a catheter on Burbank’s device in order to provide a therapeutic agent when needed, which could treat the patient at the same time or immediately after the diagnostic procedure performed by Burbank, in order to reduce procedure time.
The examiner notes Burbank as modified by Brosa disclose an apparatus 
for irrigating a vas deferens in connection with a vasectomy reversal, as detailed above.
	Regarding claim 2, Burbank in view of Brosa disclose the apparatus of claim 1, Burbank further disclosing a stabilizing bar (84) connected to the vas deferens clamp (80) and the forceps clamp (12) such that the vas deferens clamp, the forceps clamp and the catheter assembly are held in stable position relative to each other. ([0044] Attachment sleeve is effective to retain and immobilize device 80 with respect to 12.)
Allowable Subject Matter
Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; as well as overcoming the obviousness type double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the specific arrangement of the structures in combination with the remaining features of the claims not appear to be found or rendered obvious in the prior art.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783